Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following:

    PNG
    media_image1.png
    348
    630
    media_image1.png
    Greyscale

None of the prior art references report the claimed pattern forming method wherein the coating pattern overcoat composition comprises a second polymer and plurality of organic solvents comprising one or more ester solvents and one or more monoether solvents wherein the ester solvent is of the formula as recited above.  LIU et al disclose a topcoat layer having a combination of an ester solvent and a monoether, see the Examples in Table 2 of pages 11 and 12, however the composition is not analogous art as it is coated over an unexposed resist layer as argued by applicant.  
XU et al in contrary to applicants argument that the ether disclosure in paragraph [0020] is an error, actually report a di (isophenyl) ether in working Example 2 wherein it is blended with 4-methyl-2-pentynol (also named methyl isobutyl carbinol).  

Accordingly, claims 1-3 and 6-10 are seen as allowable and passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KAUR et al (10,241,411) is cited of interest wherein a topcoat layer is coated on a resist layer comprising as a solvent blend of isobutyl isobutyrate and dipropylene glycol methyl ether as seen in Table 1, Examples 1-6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
March 2, 2021